DETAILED ACTION
 
                                               Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to RCE filed 01/12/2022.
Claims 1-5 are currently pending in the application. Claims 1-5 are original.  New claims 6-44 have been cancelled.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1/. Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeng (cited US 2013/0122676) in view of Goto (US 2012/0139057).
Regrading to claim 1:
Jeng, Figs. 1-11 and related text discloses the claimed fabricating method of an integrated circuit device, including the steps of providing a substrate 202 having a first region 218 and a second region 220 defined therein; forming a first fin 204 in the first region 218 and forming a second fin 204 in the second region 220 by using a mask ([0014]-[0015]); forming a first gate electrode 210 intersecting the first fin 204 in the first region 218 and forming a second gate electrode 210 intersecting the second fin 204 in the second region 220 (Fig. 2); forming a first recess 222 in the first fin 204 at a side of the first gate electrode 210 in the first region 218 (Fig. 2), and forming a second recess 802 in the second fin 204 at a side of the second gate electrode 210 in the second region 220 (Fig. 8); forming a first source/drain 602 in the first recess 222 (Fig. 6); and forming a second source/drain 1102 in the second recess 802 (Fig. 11), wherein a depth of the first recess 222 is different from a depth of the second recess 802, and the first thickness of the first source/drain region 602 is different from the second thickness of the second source/drain region 1102 (Figs. 4, 8, 11).

Regrading to claims 2-3:
Jeng, Fig,.11 shows first source/drain 605 and second source/drain 1102 formed in first and second recesses 222, and 802 respectively with different thicknesses.

Regrading to claim 4:

Regrading to claim 5:
Jang, paragraphs [0014]-[0015] discloses process of forming first and second fins on the substrate using a mask pattern as an etching mask.
Jeng, paragraphs [0024]-[0027] discloses the concentration of the doped source/drain layer 502 could be selected between approximately 1 wt% and 10 wt%, and paragraphs [0030], [0044] discloses the well-known process of forming doped source/drain epitaxial regions 602, and suggests “The epitaxial source/drain regions may be suitably doped to depending on the configuration of the associated device”.
Jeng does not disclose the first and second transisotrs formed on the first region and the second region are the same conductivity-type transistors; however, Jeng  paragraph [0010] suggests semiconductor 200 in Fig. 2 may include various other types of devices.
Goto, in a related semiconductor devices as shown in Fig. 5 and related text, teaches the formation of transistors for SRAM circuit including two transistors having the same conductivity type on a substrate (see Abstract, and para [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected different doping concentrations for in-situ doping the epitaxial first and second source/drain regions as suitable, and formed the same conductivity-type transistors on a substrate as suggested by Goto in Jeng’s process for forming an integrated circuit in order to obtain a desired result.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive for the reasons as noted above. 
For the Reissue Declaration, U.S. Patent and Trademark Office practice and procedures pursuant to M.P.E.P. §1444(1)(A) sets forth that:
For reissue applications filed on or after September 16, 2012, a supplemental reissue oath or declaration is not required where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue.  However, the applicant must explicitly identify an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175()(2). Identification of the error must be conspicuous and clear and must comply with 35 U.S.C. 251. Additionally, since applicant is not required to identify the new error in a reissue oath/declaration, identification of the error may not be deferred until the application is otherwise in condition for allowance.

Since claims 6-44 have been cancelled, Applicant should identify an error being relied upon as the basis for reissue with respect to claims 1-5 in the remarks.

                                             Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991